 LOOSE LEAF HARDWARE, INC.Loose Leaf Hardware, Inc. and Highway and LocalMotor Freight Employees, Local Union No.667, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 26-CA-827126 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 18 March 1983 Administrative Law JudgeJoel A. Harmatz issued the attached SupplementalDecision' in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings,2and conclusions3of the Adminis-i The Board's original Decision is reported at 251 NLRB 168 (1980).a Respondent has excepted to the Administrative Law Judge's credibil-ity findings, alleging that he did not rely on demeanor as a determiningfactor. Where the credibility determination is based on demeanor, it is theBoard's established policy not to overrule an administrative law judge'sresolutions unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Where thedemeanor factor is diminished, the choice between conflicting testimonyrests not only on demeanor but also on the weight of the evidence, estab-lished or admitted facts, inherent probabilities, and reasonable inferencesdrawn from the record as a whole. El Rancho Market, 235 NLRB 468(1978). We have carefully examined the record and find no basis undereither standard for reversing the findings of the Administrative LawJudge.We find no merit in Respondent's implicit allegation of bias and preju-dice on the part of the Administrative Law Judge. Upon our consider-ation of the record and the Administrative Law Judge's Decision, weperceive no evidence that the Administrative Law Judge prejudged thecase, made prejudicial rulings, or demonstrated prejudice against Re-spondent in his analysis or discussion of the evidence.In fn. II of his Decision the Administrative Law Judge erroneouslystates that witness Vera Lewis testified that her recollection of the eventsof the 3 June 1979 union meeting was based on a review that morning ofnotes she had taken at the 1979 meeting. Our review of the transcript re-veals that, while Administrative Law Judge Harmatz engaged in exten-sive cross-examination of Lewis on this subject, the witness did not makeany statement as to when, if ever, she reviewed these notes. We herebycorrect this mischaracterization of Lewis' testimony. However, in viewof the Administrative Law Judge's additional findings and conclusions,we find it unnecessary to make any further findings with regard toLewis' credibility.s Having accepted this case on remand from the Sixth Circuit Court ofAppeals, we view that court's opinion as the law of the case. Upon thatbasis and in light of the Administrative Law Judge's resolutions of credi-bility, we agree with the Administrative Law Judge's conclusion that Re-spondent has not established that the Union engaged in conduct whichmay reasonably be viewed as having interfered with the conduct of theelection. Accordingly, we place no reliance upon the Administrative LawJudge's gratuitous commentary regarding the Board's decisional historypertaining to alleged campaign threats of potential strike violence.267 NLRB No. 106trative Law Judge and to adopt his recommendedOrder, as modified below.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby overrules Employer's Objec-tions I and 2 to the election conducted on 7 June1979 in Case 26-RC-599, and our Order of 14August 1980 is reaffirmed, with the Respondent,Loose Leaf Hardware, Inc., West Memphis, Ar-kansas, its officers, agents, successors, and assigns,ordered to take the action set forth therein.4 The Administrative Law Judge's recommended Order erroneouslystated Respondent's place of business as Memphis, Tennessee, rather thanWest Memphis, Arkansas.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis supplemental proceeding arises from an 8(aX5)complaint based on Respondent's refusal to bargain witha newly certified labor organization (Highway and LocalMotor Freight Employees, Local Union No. 667, affili-ated with the Chauffeurs, Warehousemen and Helpers ofAmerica)' and is limited to a renewed consideration ofRespondent's Objections I and 2 to conduct allegedly af-fecting the results of an election held on June 7, 1979, inCase 26-RC-5990.2The supplemental hearing was heldbefore me on November 1, 1982, in Memphis, Tennessee,pursuant to the Board's "Order Remanding Proceedingto Regional Director for Hearing,"awhich in turn waspursuant to an order of the United States Court of Ap-peals for the Sixth Circuit, dated December 14, 1981, re-manding for a hearing on said objections.4After close ofthe supplemental hearing, briefs were filed by Respond-ent and the Charging Party.5The Charging Party's name is shown as amended at the hearing.2 Official notice is taken of the record in the underlying representationproceeding, as the term "record" is defined in Sec. 102.68 and 102.69(f)of the Board's Rules and Regulations, Series 8, as amended.s Unreported Order, dated June 24. 1982. See G.C. Exh. 1(c).4666 F.2d 1036.' On February 3, 1983, the Board (Member Jenkins dissenting) issuedits decision in Home & lndustrial Disapos Service, 266 NLRB 100, a casewhich revises Board policy in a manner tending to support the legal suffi-ciency of Respondent's factual allegations concerning the invalidity ofthe aforedescribed election. Thereafter, on February 23, 1983, Respond-ent filed a motion for leave to submit a supplemental memorandum inconnection therewith, stating that "the principles of subsantial justicemandate and require that the Charging Party ..be notified of the deci-son and the ramifications that the Respondent believes the decision has tothe instant case." The motion is denied. The supervening change inBoard policy adhering to the views of the Fifth Circuit expressed inHickory Springs Mfg. Ca v. NLRB, 645 F.2d 506 (5th Cir. 1981), and ofthe Sixth Circuit in Loose Leaf Hardware v. NLRB, 666 F.2d 1036 (6thCir. 1981), on balance, furnishes no substantial justification for furtherdelays in resolving a question concerning representation raised almost 4years ago Moreover, Respondent has already had ample opportunity toarticulate its position with respect to what now stands as controllingBoard authority.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. BACKGROUNDThe Union filed a petition in Case 26-RC-5990 onApril 24, 1979, seeking certification as representative ofcertain employees of Loose Leaf Hardware, Inc. There-after, on May 7, 1979, the parties entered a Stipulationfor Certification Upon Consent Election. Accordingly,an election was held in the appropriate unit on June 7,1979, with the tally showing that of 164 eligible voters99 ballots were cast for, and 66 against, representation.There were no challenged ballots. On June 14, 1979, theEmployer filed objections to conduct affecting the re-sults of the election including, inter alia, its Objections Iand 2 which read as follows:1. Prior to the election business agents of the Pe-titioner [Union] openly threatened and harassed em-ployees with physical violence or other reprisals ifthey crossed a picket line that might be establishedby Petitioner.2. In connection with the above threats made bybusiness representatives of the Petitioner, statementswere also made to employees, which condoned,prior to the election, harrassment of employeesagainst the Petitioner by employees who supportedthe Petitioner and, as a result, an atmosphere wascreated within the Employer's plant whereby em-ployees were coerced into voting for the Petitionerand denied a free choice.Thereafter on July 13, 1979, the Regional Director forRegion 26 issued a "Report on Objections" overruling allof Respondent's objections without benefit of an eviden-tiary hearing and recommending that the Board issue aCertification of Representative. With respective to Ob-jections I and 2, the report specifically stated:There is insufficient evidence that employees werethreatened, harassed or coerced in voting for thePetitioner. Further, assuming arguendo that a unionrepresentative did advise employees of harmful con-sequences should they chose to cross Petitioner'spicket line, the alleged statements do not involve athreat to employees based on how they would votein the upcoming election. There is no evidence thatthe Petitioner intended to strike prior to the elec-tion, and, therefore, the remarks do not relate toevents concerning the election, but rather some un-specified, unpredicted time in the future should thePetitioner become the employees' bargaining repre-sentative. Hence, such conduct would not be likelyto have affected the outcome of the election.6The Employer filed timely exceptions to the aforesaidruling and on November 5, 1979, a divided Board Panelissued a Decision and Certification of Representationwhich adopted, en toto, the recommendations of the Re-gional Director and certified the Union as exclusive rep-resentative of employees in the appropriate unit.7In8 See G.C. Exh. 2, pp. 4-5.' 246 NLRB 350. (Chairman Fanning and Member Jenkins, withMember Pencllo dissenting.)overruling the objections, the majority stated (at fn. 2) asfollows:The alleged threats of "violent reprisals" onwhich our dissenting colleague would set aside theelection apparently refer to statements allegedlymade by a union agent at a meeting of unit employ-ees. According to one employee witness who waspresent at the meeting, the union representative toldthe audience that the Teamsters control the actionson the picket line, but not off the picket line. Sheclaimed the union representative further told the au-dience that people who crossed the picket line hadaccidents attributed to "acts of God." While wefind these remarks to be ambiguous, we also findthat they are unrelated to the outcome of the elec-tion or the way the employees voted in the electionand, therefore, provide no basis for setting the elec-tion aside. Hickory Springs Manufacturing Company,239 NLRB 641 (1978).In the face of this adverse ruling, Respondent refusedto recognize and bargain with the Union, electing insteadto pursue its challenge to the validity of said certificationon various grounds, including the overruling, without ahearing, of its Objections I and 2. Accordingly, onAugust 14, 1980, the same Board Panel, over the dissentof Member Penello, issued its Decision and Order in theabove-entitled proceeding granting the General Counsel'sMotion for Summary Judgment, finding that Respondentviolated Section 8(aX5) and (1) of the Act by refusing torecognize and bargain with the Union as certified bar-gaining representative of employees in the appropriateunit.8The matter then came before the United States Courtof Appeals for the Sixth Circuit upon cross-petitions forenforcement and review. Pursuant thereto, the courtissued an order in which it held that the Board had erredby denying Respondent a hearing in Objections I and 2,stating in material part as follows:9In refusing to bargain with the Union, petitionerLoose Leaf Hardware, Inc., which had consentedto the holding of the election, complained that theelection was fatally tainted by certain misconduct ofthe union agents, particularly its business agent, oneEd Jones. Jones' comments concerning the coercivetactics of the Union in connection with collectivebargaining for a contract, e.g. the "accidents" thathad befallen people who crossed Teamster picketlines, were claimed to have destroyed the laborato-ry conditions necessary to a free and fair election.Upon a consideration of the record as a whole,the court is of the opinion that it was error for theBoard to have denied the petitioner a hearing on itsfirst two objections to the election, given the natureand the seriousness of the charges. See HickorySprings Manufacturing Co. v. NLRB, 645, 506 (5thCir. 1981).9 251 NLRB 168.9 666 F.2d 1036 (1981).620 LOOSE LEAF HARDWARE, INC.Hence enforcement was denied and the proceeding wasremanded to the Board for a hearing on the objections.II. CONCLUSIONS ON REMANDPursuant to established policy, a party that seeks tooverturn the results of an election bears the burden ofshowing that it was not fairly conducted. NLRB v. Oes-terlen Services for Youth, 649 F.2d 639, 640 (6th Cir.1981), citing NLRB v. Mattison Machine Works, 365 U.S.123 (1961). And, as a general rule, where employeeshave expressed a preference for collective bargaining,this burden requires a showing that the designated repre-sentative or its agents engaged in coercive conductwhich served to create a general atmosphere of fear andcoercion and thus destroyed the laboratory conditions re-quired for conducting a free election. NLRB v. Bostik Di-vision, 517 F.2d 971, 972 (6th Cir. 1975); Central Photoco-lor Co., 195 NLRB 839 (1972).In the course of the instant hearing, Respondent's at-tempt to substantiate its burden rested on the testimonyof two witnesses, employees Brenda Johnson and Ches-ter Mooneyhan. Before addressing Respondent's presen-tation, it is necessary to point out that ascertaining thescope of the remand is complicated by the fact that saidtestimony comprised the entirety of the case offered insupport of the objections, and stands in contrast, with themore elaborate showing previously represented to thecourt of appeals. Thus, additional incidents, not litigatedhere, were described in the brief submitted on behalf ofthe Employer to the court, wherein it was stated as fol-lows:Loose Leaf's Objection 1 and 2 allege that theUnion threatened employees with violence andother reprisals if they crossed the picket line andthat pro-union employees harassed and intimidatedother employees, thereby creating an atmosphere offear in the Employer's plant which made a fair elec-tion impossible. The abbreviated investigation con-ducted by the Regional Office revealed, an employ-ee who testified that he was told by another indi-vidual that if one crossed a picket line at the plant,the Union would send people to physically assault themand damage their property; an employee, after an-swering affirmly [sic] the question of whether hewould cross a picket line, was told by a pro-unionemployee that ". ..if anyone tries to cross thepicket line there is going to be trouble"; an employ-ee who testified that she attended a union meetingin which a Union representative advised the audi-ence that the Union controlled the actions on thepicket line, but not off the picket line, and thatpeople who crossed the picket line had accidents at-tributable to "acts of God"; and an employee whotestified that one night she was followed for severalmiles after leaving work by a pick up truck driven by agroup of employees and a union representative. [Em-phasis supplied.]The interlineated conduct though far reaching and seri-ous was not confirmed by evidence adduced in this sup-plemental proceeding. This disparity takes on signifi-cance when considered in light of the court's Orderwhich adverted to "the record as a whole" as the foun-dation for the remand, while omitting particularization asto whether all or part of the incidents called to its atten-tion would suffice to give rise to material issues of factconcerning the validity of the election.In any event, turning to Respondent's proffer, it isnoted that Brenda Johnson had been employed as a ma-chine adjuster with Respondent since shortly prior toJune 1979. She testified that on June 3, 1979, 4 daysprior to the election, she attended a union meeting at theRamada Inn in West Memphis, Arkansas. The meetingwas chaired by Maurice Smith and Duria Jones, bothunion business agents at the time. It was attended bysome 60 to 75 employees. Johnson further testified thatduring the meeting a question was raised by an unidenti-fied individual from the floor concerning what mighttranspire if a strike were called and employees elected tocross a picket line. According to Johnson, Jones re-sponded by indicating "that there was not to be any vio-lence on picket line [sic] whatsoever, but what happenedoff the picket line they could not be responsible for."However, in what was described by Johnson as havingbeen expressed by Jones in "a joking manner," the lattergave various examples of "Acts of God" that had befall-en those who had crossed picket lines, including a car-port falling on someone's automobile and a serious acci-dent. Although Johnson referred to a third example, thespecifics as to its nature exceeded her capacity for recall.She acknowledged that this was the only incident thatshe experienced during the preelection campaign whichshe considered as reflecting adversely on the Union'sconduct.In accord with Johnson, Business Agent Smith re-called an inquiry concerning picket lines at such a meet-ing. However, contrary to the testimony of Johnson, heclaimed to have responded simply that Teamsters do notcross picket lines, while denying that either he or Busi-ness Agent Jones gave any examples of violence.'° Oncross-examination, Smith admitted that he was onlypresent for approximately one-half of the meeting andwas unaware of what may have transpired prior to hisarrival or after his departure. Jones testified that he waspresent for virtually the entire meeting, that he wasasked a question concerning the crossing of picket lines,but that he responded that the Union did not condone vi-olence. He denied making any statements concerning vi-olence away from picket lines or giving examples of mis-haps that might have befallen those who crossed picketlines. t l'0 This is at odds with the testimony of Johnson who imputed nostatement to Smith concerning the crossing of picket lines or violence re-sulting therefrom.I" Vera Lewis and Barbara Bobo, former employees of Respondent,claim to have attended the meeting in question. They were offered by theUnion apparently to corroborate Smith and Jones. No weight is assignedthe testimony of either. Lewis initially testified that she posessaed inde-pendent recollection of what transpired at the specific meeting in ques-tion, but on cross-examination, she recanted, stating that her account wasbased on a review that morning of "notes" she had taken at that verymeeting. In a further contradiction, Lewis allowed how she had notlooked at the notes since the meeting. Obviously, I had no confidence inContnued621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn weighing the testimony of Smith and Jones againstthat of Johnson, I reject the testimony of Johnson whomight well have labored under a union bias.12Thus sheadmitted, on cross-examination, her displeasure with theUnion dating back to the election, when as a new hirethe Union apparently challenged her ballot and, as sherecalls, prohibited her from voting. Furthermore, dispitethe evidence that the meeting was attended by a substan-tial number of employees, Respondent failed to supple-ment its proof in this regard through a single corroborat-ing witness.' 3As indicated, the only other witness offered in supportof the objections was Chester Mooneyhan, a tool-and-dieworker employed by Respondent for the past 17 years.He testified that a "few days" prior to the election hewas party to what in his own words was a "minor con-versation," with John Brown, coworker. In the coursethereof, Brown asked Mooneyhan what he would do ifthe Union were voted in and there were a strike. Moon-eyhan, noting that he had a family to support, repliedthat, if the Company permitted, he would cross thepicket line and go to work. Brown allegedly stated thatif Mooneyhan crossed there would be "trouble." Al-though the foregoing was uncontradicted, there was nodirect showing or reasonable basis for inferring thatBrown was an agent or representative whose conductcould be deemed binding on the Union. 14 Nor does cred-ible evidence reflect that the statement ascribed toBrown was consistent with any policy, conduct, or posi-tion manifested by the Union.'5 Indeed, although Moon-eyhan opined that Brown favored organization and madereference to the prounion role played by Brown's motherin the campaign, he conceded that he seldom discussedthe Union with Brown and that Brown never tried toconvince him to join or vote in favor of the Union.As a general proposition an election will not be invali-dated on the basis of coercive acts which are not attrib-utable to a party. Exceptions have been recognized, butthe Board has moved cautiously in this respect, notingthat it "accords less weight to ...[third party] ...conduct than to conduct of the parties." Orleans Mfg.Co., 120 NLRB 630, 633 (1958); Cross Baking Co., 191NLRB 27, 28 (1971). Indeed, where coercive conduct isher verity. Bobo testified in a more forthright manner. She admitted thatthere had been several union meetings, that she had attended some andnot others, and that she had no independent recollection of the June 3meeting. Accordingly, her testimony is ineffectual to throw light on thematters in issue.12 I have not overlooked the fact that while Johnson singled out Jones,both Jones and Smith claim to have responded to the inquiry concerningpicket lines. Whether they did so or not is beside the point, inasmuch asmy resolution of credibility is based on my disbelief of Johnson, ratherthan any persuasive quality in the Union's presentation.'a Although there were representations to the effect that Respondent'seffort to obtain corroboration were complicated by several factors; in-cluding reductions in the work force, it is fair to assume that Respond-ent's personnel records have been available at all times since the election.Indeed, a timely and responsible investigation by the Employer comtem-poraneous with the fashioning of the objections seemingly would haveproduced any existing facts confirming the Employer's challenge to theexpressed preference for union representation by its employees. Certainlythe Employer knew at that time that evidence was essential if its positionwere to be sustained by the Regional Director, the Board, or a court.14 Certain-Teed Products Corp. v. NLRB, 562 F.2d 500 (7th Cir. 1977).'s National Maritime Union (Delta Steamship Lines), 147 NLRB 1328,1330, fn. 6 (1964).derived from anonymous sources,'ethird parties,'7orrank-and-file employees whose only link with the Unionis their desire for representation,'s elections have beenoverturned in only the more extreme factual contexts;namely, where "the election was held in a general atmos-phere of confusion, violence, and threats of violence,such as might reasonably be expected to generate anxietyand fear of reprisal, to render impossible a rational un-coerced expression of choice as to bargaining representa-tion." In such circumstances, "It is not material that fearand disorder may have been created by individual em-ployees or non-employees and that their conduct can notprobatively be attributed either to the Employer or tothe Union.... The significant fact is that such condi-tions existed and that a free election was thereby ren-dered impossible." Al Long, Inc., 173 NLRB 447, 448(1968); Electronic Components Corp. of North Carolina v.NLRB, 546 F.2d 1088, 1092-93 (4th Cir. 1976); MethodistHome v. NLRB, 596 F.2d 1173 at 1183 (4th Cir. 1979).On the other hand, the Board has not been unmindfulthat in the heat of a campaign forces are unleashed thatare beyond the control of either party, and, indeed, self-espionage is not always out of the question. Thus, "[the]actual facts must be considered in light of realistic stand-ards of human conduct ....."'9 before the results of anelection are overturned. And the viability of electionswould stand on a rank-and-file employee, whether pro-or antiunion, would furnish a basis for invalidating anelection. In the light of the foregoing, it is concludedthat the off-handed statement attributed to Brown byMooneyhan, being isolated, lacked the pervasive charac-teristics warranting a conclusion that on this limited basisthe choice manifested by employees was coerced, or reg-istered in an atmosphere lacking the degree of fairnessrequired by statutory policy.20In sum, the factual claims made on behalf of Respond-ent to the court of appeals have not been substantiatedby credible proof on this record. But, even if the testimo-ny of Johnson were viewed as believable, a determina-tion upholding the election would not appear to do vio-lence to the reservations advanced by the Fifth Circuit inHickory Springs Mfg. Co., supra by the Sixth Circuitherein, or by the new policy set forth recently by aBoard majority in Home & Industrial Disposal Service,supra, 266 NLRB 100 (1983). In all three, the per se ap-proach previously adopted by the Board in denyinghearings with respect to preelection threats of strike vio-lence was repudiated. Accordingly, under present Boardpolicy, hearings are authorized on such objections. How-ever, no case has been called to my attention in which anelection was set aside on the basis of this form of miscon-duct. Had I believed Johnson, it would have remainednecessary to resolve whether the conduct she imputes tounion representative Jones warranted a rerun election.In concluding that it would not, it is noted that objec-tions founded on the type conduct in issue here, duringl' Chillicothe Paper Co., 119 NLRB 1263 (1958).l7 Lifetime Door Co., 158 NLRB 13, 24-25 (1966).18 Hickory Springs Mfg. Co. v. NLRB. supra.19 See Owens-Corning Fiberglass Corp., 179 NLRB 219, 223 (1969).20 Bostik. supra, 517 F.2d at 975.622 LOOSE LEAF HARDWARE, INC.the past 14 years have had a checkered history beforethe Board. In 1969, the Board declined to set aside anelection based on such threats in Great Atlantic & PacificTea Co., 177 NLRB 942, observing "the remarks ...neither relate to events surrounding the election norwere they calculated to coerce employees to vote for thepetitioner." However, in 1974, the Board directed a hear-ing on similar objections in Provincial House, 209 NLRB215 (Chairman Miller and Members Kennedy and Pen-ello), a result which, without comment, appeared to re-verse Great Atlantic & Pacific Tea Co.. The holding inProvincial House remained viable for a period of some 4years, but, in 1978, a divided Board in Hickory SpringsMfg. Co., 239 NLRB 641 (Members Penello and Murphydissenting), reverted to the earlier rule, reasoning thatcoercive statements concerning what might transpireafter the union achieves representative status raise nomaterial issues as to the validity of the election. In soholding, the Board reasoned as follows:If the Union here had threatened violence againstemployees for voting against it, we would, ofcourse, have set this election aside. However, theevidence adduced by the Employer which, for pur-poses of this Decision, we deem to be true showsprounion employees, in the presence of the unionagent, threatened employees with violence if theemployees crossed the picket line of the Union. In-asmuch as there was no picket line then in exist-ence, nor was on imminent, the so-called threatswere thus conditioned on the Union winning theelection, the contract negotiations with the Unionfailing, the Union calling a strike, and some employ-ees opting not to honor the picket line. With thesecontingencies standing between the threats and theirpossible execution, we perceive little if any likeli-hood of the statements having any immediate coer-cive impact on the employees and the election re-sults.Furthermore, the employees had it within theirpower to blunt the threats entirely by voting ...against the Union. By so voting, the employeescould avoid altogether the primary contingency onwhich the threatened conduct was premised;namely, a union victory. Indeed, we believe that theimmediate effect of the Union's conduct, if any,would be to cause employees to be repelled by itand to vote against it.... [T]he Union's forecastsof future strike misconduct were not reasonably re-lated to the election and its results and, therefore,did not destroy the "laboratory conditions" inwhich Board-conducted elections must be conduct-ed. ....This conclusion was pitted against the equally possibleassumption previously outlined in Provincial House, 209NLRB 215 (1974), wherein a similar threat was evaluat-ed and deemed "not innocent, 'puffery,' but ...insteada clear threat of forceable union reprisals against anyonewho crossed the picket line established by the Union,thus creating an impression that the Union could andwould, resort to whatever means-lawful or unlawful-might be required effectively to exercise its power overemployees." In 1981, this latter view was adopted by theFifth Circuit of Appeals. Thus, in Hickory Springs Mfg.Co. v. NLRB, 645 F.2d 506 (5th Cir. 1981), that court re-jected the notion that evidentiary hearings would neverbe warranted on such allegations. The possibility of a co-ercive influence upon the election itself was acknowl-edged by the court through reasoning that a labor orga-nization which resorts to threats, even if merely relatedto a possible strike action, rather than the election itself,conveys a propensity or perhaps predilection to use vio-lence against any employees that stand in its way, includ-ing those who might choose to vote against representa-tion. In this regard, the court specifically stated as fol-lows:Men judge what others will do on given occasionsby their prior actions and, less reliably, doubtless bytheir statements about their intended future actions.So they assess what kind of folk they are dealingwith and how those folk are likely to react ifcrossed. Even the implicit threat of a club or pistolon the hip, without more, may be sufficient to influ-ence significantly the conduct of those who are castin company with the bearer.2'As indicated, the court's view as to the desirability ofa hearing on such objections was finally adopted by aBoard majority on February 3, 1983, in Industrial Dispos-al Service, supra, 266 NLRB 100, 101, over a dissent byMember Jenkins. Thus, Provincial House was resurrectedas valid precedent, on reasoning that:Consistent with the position taken by the circuitcourt, we believe it unrealistic to conclude that aunion agent's threats of bodily harm, damage topersonal property, or the like, cannot, as a matter oflaw, impact on an election merely because thethreat in question is couched in terms of possiblefuture conduct. Such an approach does not takeinto account the tendency of such threats to have asubstantial and destructive effect on free and opencampaign discussion, as well as freedom of choiceat the polling place itself. A campaign environmentin which a union threatens that violent repercus-sions will ensue, should employees choose tooppose it in the future, is one in which there is sub-stantial likelihood that employees will be inhibitedfrom expressing their actual views, and is surely onewhich jeopardizes the integrity of the election proc-ess. It can hardly be gainsaid that an employeefaced with union threats of personal injury willthink twice before pinning on a "vote no" button orpassing out antiunion literature. A union can, bystilling the voices of just a few employees whooppose it, successfully paint a false picture of its" 645 F.2d at 510. It will be recalled that in 1979, the objections in theinstant case was overruled by a Board majority, without benefit of hear-ing, on authority of the Board's position in Hickory Springs. Also as here-tofore indicated, the Sixth Circuit Court of Appeals disapproved thisresult by remanding the instant case for hearing on authority of the FifthCircuit's position in Hickory Springs623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport among the electorate and thereby influencethe votes of those employees who find themselvesundecided. Such threats may well have an addition-al indirect effect on other workers who might havebeen swayed against the union, had the voices of allemployees been heard. Moreover, in any given case,depending on the number, nature, and severity ofthe threats involved, some employees who areeither uncertain, or otherwise opposed to the union,will likely be inclined to opt for the safety of capit-ulation and decide to cast their lot with the union-the secrecy of the ballot box notwithstanding.The foregoing, however, does not sanction the viewthat elections are to be invalidated in all contexts simplybecause a union representative made a statement duringthe preelection period that some form of reprisal mightbe taken against an employee who crossed a picket lineduring an economic strike. Instead, the approach en-dorsed by these later decisions merely requires a hearing,followed by full analysis of the evidence developed interms of the coercive influences of such statements, andwhether or not they in fact could have had an impact onthe election in question. Fundamental to the analysis isthe acceptance over the years by various Boards thatsuch threats might well impact on employee choice as in-stilling a fear of reprisal, or, to the contrary, that theelection would remain unaffected in that employeesturned off by allusions to strike violence would simplyvote the union out. It is in this light that the testimony ofJohnson has been considered. Thus, according to the sce-nario depicted by her, the reference to the adverse con-sequences that had befallen individuals that had crossed apicket line, was made but once, and hence was isolated,and not made in the context of a broader pattern of in-timidation either sponsored, ratified, or condoned by anyunion official.a2Indeed, the alleged misconduct, whichwas expressed in response to inquiry from an unidentifiedsource would not have been taken by employees as pre-mediated or as suggesting a calculated desire by theUnion to inject into the campaign, on its part, a predis-position to effect reprisals against any who failed toadhere to its wishes.2 At the hearing, Respondent requested that official notice be taken ofWeyerhauser Ca, 244 NLRB 1153 (1979), and 247 NLRB 978 (1980).Counsel for Respondent described that case as involving "the same kindof conduct by the same Petitioner in the sam [sic] location, that is thesubject of objections ... [w]ithin months of the ... conduct ...in thiscase." However, the conduct charged against the Union in that case wasnever made the subject of hearing or finding and hence merely constitutenaked allegations of no utility herein.Quite to the contrary, in this preelection campaignother evidence suggests, more directly, that it was theEmployer, not the Union, which sought to capitalizeupon the prospect of postelection violence. This evi-dence also developed at the instant hearing offers a tacti-cal reminder of the interpretation by the Board majorityin Hickory Springs, supra, that "the immediate effect ofthe Union's conduct, if any, would be to cause employ-ees to be repelled by it and to vote against it."23Thus,employee Mooneyhan, a witness for the Employer, relat-ed that during the campaign, Respondent on several oc-casions showed films to employees, which "depict[ed] vi-olence at the picket line or as a result of the strike."Against such a background, it is not farfetched to con-clude that Respondent on the heals of the election hascried "foul" based on the very "mind set" it attempted tocreate.Based on the foregoing, it is concluded that even if be-lieved, the evidence produced at the supplemental hear-ing in this proceeding did not influence and ought notdisturb the 99-66 vote by which employees designatedthe Union as exclusive statutory representative herein.Upon the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER24Pursuant to Section 10(c) of the Act, Employer Objec-tions I and 2 to the election conducted on June 7, 1979,in Case 26-RC-5990 are hereby overruled, and theOrder of the National Labor Relations Board datedAugust 14, 1980, is hereby reaffirmed, with the Respond-ent, Loose Leaf Hardware, Inc., Memphis, Tennessee, itsofficers, agents, successor, and assigns ordered to takethe action set forth therein.23 239 NLRB at 642. There was nothing unique about the Employer'sinjection of this issue in this campaign. Experience shows that antiunioncampaigns frequently are propped by extensive efforts to disparageunions by tracking the general history of labor strife in this country whileusing same to discredit unionization as tyranny backed by terrorism.Thus, it need not be gainsaid that the opponents of collective bargaininghave themselves deliberately attempted to convince voters that unions"resort to whatever means-lawful or unlawful-might be required effec-tively to exercise its power over employees." Provincial House, supra, 209NLRB at 215. It follows that many employers subscribe to the analysisthat this form of propaganda tends to produce a rejection of union repre-sentation.24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.624